DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al (US 2016/0109627).  
Regarding claim 1, Yamanaka discloses a reflector comprising: a reflector body 16b that reflects light emitted from a light source; and a phosphor layer (at least 17Y) that is provided on the reflector body and includes a phosphor excited by the light emitted from the light source (see at least Figures 9-11 and paragraphs [0040]-[0046]).   

Regarding claim 3, Yamanaka discloses an irradiation device comprising: the reflector according to claim 1; and a light source 11 that emits light which is reflected by the reflector and excited the phosphor (see at least Figure 9 and paragraph [0043]).  
Regarding claim 4, the device in Yamanaka further comprises another reflector 130 that further reflects the light reflected by the reflector or reflects the light emitted from the light source toward the reflector (see at least Figure 9 and paragraph [0041]).
Regarding claim 5, the other reflector 130 in Yamanaka is the reflector that further reflects the light reflected by the reflector 16b, and an area of a light reflecting surface in the reflector is smaller than an area of a light reflecting surface in the other reflector (see at least Figure 9 and paragraphs [0043]). 

Allowable Subject Matter
Claims 6-13 are allowed.
Regarding claim 6, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an irradiation device comprising: a light source; -3-New U.S. Patent Applicationa first reflector that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector that is disposed at the reflection position and reflects the light emitted from the light source; and a moving portion that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein the first reflector includes a first phosphor layer containing a first phosphor excited by the light emitted from the light source, and the second reflector includes a second phosphor layer containing a second phosphor which is excited by the light emitted from the light source and has an emission peak wavelength of excitation light different from an emission peak wavelength of excitation light of the first phosphor.
Regarding claim 7, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light source; a first reflector that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector that is disposed at the reflection position and reflects the light emitted from the light source; and a moving portion that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position-4-New U.S. Patent Application different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein only one of the first reflector and the second reflector includes a phosphor layer containing a phosphor excited by the light emitted from the light source.
Regarding claim 8, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light source; a first reflector that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector that is disposed at the reflection position and reflects the light emitted from the light source; and a moving portion that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position -4-New U.S. Patent Application different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein only one of the first reflector and the second reflector includes a phosphor layer containing a phosphor excited by the light emitted from the light source.  Claims 9-13 are allowable in that they are dependent on, and further limit claim 8.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875